Citation Nr: 1004620	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  05-35 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to waiver of recovery of overpayment of pension 
benefits in the calculated amount of $50,929.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1966 to December 1969.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2004 decision of the Milwaukee, Wisconsin Department of 
Veterans Affairs (VA) Pension Center.  The Veteran's claims 
file is now in the jurisdiction of the Chicago, Illinois 
Regional Office (RO).  In January 2006, a hearing was held 
before a Decision Review Officer (DRO) at the RO.  In 
September 2009, a Travel Board hearing was held before the 
undersigned.  Transcripts of these hearings are associated 
with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The September 2009 Travel Board hearing transcript notes 
that the Veteran submitted additional evidence at the 
hearing.  A review of the record reveals that such evidence 
has either not been forwarded to the Board along with the 
claims file or has been lost.  As the additional evidence 
needs to be associated with the claims file, has not been 
considered by the RO, and the appellant specifically did not 
waive initial Agency of Jurisdiction (AOJ) consideration 
when he submitted the additional evidence at the hearing, 
the Board has no recourse but to remand the case to locate 
and associate such evidence with the record, and for initial 
AOJ consideration of the additional evidence.  See Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following:

1. 	The RO should arrange for an 
exhaustive search to locate (and associate 
with the claims file) the above-noted 
additional evidence that the Veteran 
submitted at the Travel Board hearing.  If 
it cannot be found, the Veteran should be 
so advised, and afforded the opportunity 
to submit for the record another copy of 
the previously submitted evidence.

2. 	The RO should then review the file 
(specifically including an initial review 
of the evidence the Veteran submitted at 
the Travel Board hearing without a waiver) 
and re-adjudicate the claim.  If it 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the Veteran the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

